EXHIBIT 10.19

NORTH CAROLINA

THIRD AMENDMENT TO LEASE AGREEMENT

MECKLENBURG COUNTY

            THIS THIRD AMENDMENT TO LEASE AGREEMENT made this 9th day of May,
2003, effective as of January 1, 2002, by and between THE SPEIZMAN LLC, a North
Carolina limited liability company (“Lessor”) and SPEIZMAN INDUSTRIES, INC., a
North Carolina corporation (“Lessee”);

            WHEREAS, Lessor and Lessee have heretofore entered into that certain
Lease Agreement dated effective as of December 1, 1999 and amended effective
June 1, 2000 (“Lease”); and

            WHEREAS, Lessor and Lessee are desirous of amending the Lease.

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties do hereby agree to
amend the Lease as follows:

            Paragraph 3(a) of the Lease is deleted and replaced with the
following:

            3.         RENT.  …….

            (a)        Provided, however, that from and after January 1, 2007,
upon written notice of Lessor given to Lessee at least ten (10) days prior to
the due date for Rent, the Monthly Rent shall be restored to Ninety-Thousand One
Hundred Twenty-Nine and 47/100 Dollars ($90,129.47).

            Except as modified herein, the Lease remains enforceable according
to its tenor as set forth therein.

            IN WITNESS WHEREOF, the parties have executed this agreement
pursuant to authority duly given. 



                                                                        LESSOR:

                                                                        THE
SPEIZMAN LLC

                                                                        /s/
Robert S. Speizman             (SEAL)
                                                                        Robert
S. Speizman, Manager



                                                                        LESSEE:

                                                                        SPEIZMAN
INDUSTRIES, INC.



                                                                        /s/ Paul
R.M. Demmink             (SEAL)
                                                                        Paul
R.M. Demmink, Vice President


--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

            I, L. Gail Gormly, a Notary Public for said County and State, do
hereby certify that Robert S. Speizman personally appeared before me this day
and acknowledged that he is the Manager of The Speizman LLC, a North Carolina
limited liability company, and further acknowledged the due execution of this
instrument on behalf of and as the authorized act and deed of such limited
liability company.

            Witness my hand and official stamp or seal, this the 13 day of May,
2003.



                                                                         /s/ L.
Gail Gormly                                            
                                                                                   
Notary Public

(SEAL)

My commission expires:  11-11-05

 

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

            I, L. Gail Gormly, a Notary Public for said County and State, do
hereby certify that Paul R.M. Demmink   personally came before me this day and
acknowledged that he is the Vice President of Speizman Industries, Inc. and that
by authority duly given and as the act of the corporation, the foregoing
instrument was signed in its name by authority duly given. .

            Witness my hand and official stamp or seal, this the 13 day of May,
2003.



                                                                         /s/ L.
Gail Gormly                                            
                                                                                   
Notary Public

(SEAL)

My commission expires:  11-11-05

